Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 13, 2017

The Court of Appeals hereby passes the following order:

A18I0051. SAVANNAH STATE UNIVERSITY FOUNDATION, INC., et al. v.
     JANE DOE #1.

      Because the trial of this case has been completed, this application is DENIED
AS MOOT. The appellee’s Motion For Permission To File A Supplemental Brief is
also DENIED AS MOOT.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/13/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.